DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 5, 7, 8, 9, 11, and 16-20 are objected to objected to because of the following informalities: spelling and grammatical errors. Appropriate correction is required.

Regarding claims: 1, 7, 8, 9, 11, and 16-20:  “fuelling” should read “fueling”.  

Regarding claim 1:  “controlling at least one of the tanker aircraft and the drogue” should read “controlling at least one of the tanker aircraft or the drogue”.  

Regarding claim 5:  “manoeuvring” should read “maneuvering”.  

Regarding claim 7:  “acquiring in a communication unit of the receiver aircraft a deploy command signal” and “acquiring in a communication unit of the receiver aircraft a return command signal” should read “acquiring, in a communication unit of the receiver aircraft, a deploy command signal” and “acquiring, in a communication unit of the receiver aircraft, a return command signal”.  

Regarding claim 8:  “at least one of the tanker aircraft” should read “the tanker aircraft”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of NWP 4-01.4 (non-patent literature).
Regarding claim 1, Matheny teaches a method of operating a fuel tanker for in-flight fueling comprising: 
transmitting a deploy command signal from a communication unit of the tanker aircraft to a communication unit of a fuel receiver aircraft (Loucks, claim 15, lines 50-53, signal transmitted via transmitter in tanker to a receiver on the refueling aircraft), to cause a line and drogue to deploy from the receiver aircraft (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal); 
controlling at least one of the tanker aircraft and the drogue (Loucks, claim 16, controlling the flight direction of drogue) to engage the drogue with a first end of a fuel hose of the tanker aircraft (Loucks, claim 19, lines 30-31, drogue and probe attach; figure 4 items 190 and 220, probe attached to the end of hose), a second end of the fuel hose being connected to the tanker aircraft (Loucks, figure 4, items 210 and 220, fueling line into aircraft through hose); and
transmitting a return command signal from the communication unit of the tanker aircraft to the communication unit of the receiver aircraft (Loucks, column 2, lines 8-10, retraction controlled by a transmitter on the tanker aircraft), wherein the tanker aircraft is located behind the receiver aircraft (Loucks, figure 5, items 250 and 240, tanker aircraft behind and below the receiver aircraft) and the 
Except: where the return signal causes the line and drogue to return to the receiver aircraft with the first end of the fuel hose.
NWP 4-01.4 teaches a method where a grapple line is used to retrieve a refueling hose from a tanker craft (NWP 4-01.4, section 5.7.6, grapnel line used to pull hose to receiving vessel). 
	Loucks and NWP 4-01.4 are both considered analogous art as they are both in the same field of refueling vehicles in motion. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks with the hose retrieval line of NWP 4-01.4 as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of NWP 4-01.4 (non-patent literature) as applied to claim 1 above, and further in view of Matheny (US 20090184205 A1).

Regarding claim 2, Loucks as modified by NWP 4-01.4 teaches a method of operating a fuel tanker aircraft according to claim 1, except:
further comprising activating a fuel pump of the tanker aircraft to transfer fuel from the tanker aircraft to the receiver aircraft via the fuel hose (Matheny, paragraph 27, lines 9-12, pumps are utilized to transfer fuel).

	Loucks as modified by NWP 4-01.4 and Matheny are both considered analogous art as they are both in the same field of aircraft refueling in flight. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks as modified by NWP 4-01.4 with the pumps for transferring fuel of Matheny in order to enable the transfer of fuel to an aircraft above the tanker.

	Regarding claim 3, Loucks as modified by NWP 4-01.4 and Matheny teaches a method of operating a fuel tanker aircraft according to claim 2, further comprising transmitting a further return command signal from the communication unit of the tanker aircraft to the communication unit of the fuel receiver aircraft (Loucks, claim 15, lines 50-53, signal transmitted from tanker to a receiver on the refueling aircraft) to cause the line and drogue and first end of the fuel hose to return to the tanker aircraft (NWP 4-01.4, section 5.7.6.3, disengaging the hose and returning it to the tanker vessel).

	Regarding claim 4, Loucks as modified by NWP 4-01.4 and Matheny teaches a method of operating a fuel tanker aircraft according to claim 3, further comprising:
causing the drogue to disengage from the first end of the fuel hose (Matheny, figure 7, item 708, disconnect refueling duct, which includes the drogue, from the tanker); and
transmitting a further return command signal from the communication unit of the tanker aircraft to the communication unit of the receiver aircraft (Loucks, column 2, lines 8-10, retraction controlled by a transmitter on the tanker aircraft), to cause the line and drogue to return to the receiver aircraft (Matheny, figure 7, item 710, retrieving the refueling duct).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of NWP 4-01.4 (non-patent literature) as applied above, and further in view of Matheny (US 20090184205 A1).

Regarding claims 5/1, 5/2/1, 5/3/2/1, and 5/4/3/2/1, Loucks as modified by NWP 4-01.4 teaches a method of operating a fuel tanker aircraft according to any one of claims 1 to 4, 
except: wherein controlling the tanker aircraft to engage the drogue with the first end of the fuel hose comprises manoeuvring the tanker aircraft to guide the first end of the fuel hose into the drogue.
The idea of maneuvering aircraft relative to one and other to allow for a refueling duct to be somehow engaged between each other is well known to those of ordinary skill in the art. Matheny teaches a method for in-flight refueling wherein controlling the tanker aircraft to engage the drogue with the first end of the fuel hose comprises maneuvering the tanker aircraft to guide the first end of the fuel hose into the drogue (Matheny, paragraph 12, lines 4-9, pilots fly the aircraft so as to engage the drogue or boom).
	Loucks as modified by NWP 4-01.4 and Matheny are both considered analogous art as they are both in the same field of aircraft refueling in flight. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks as modified by NWP 4-01.4 with the flying of the tanker aircraft to engage the drogue and probe of Matheny in order to enable engagement of the probe and drogue when both aircraft start too far apart for the drogue to reach the probe.

Regarding claims 6/5/1, 6/5/2/1, 6/5/3/2/1, and 6/5/4/3/2/1, Loucks as modified by NWP 4-01.4 and Matheny teaches a method of operating a fuel tanker aircraft according to claim 5, wherein controlling the drogue to engage the drogue with the first end of the fuel hose comprises sending control signals from the communication unit of the tanker aircraft to cause adjustment of aerodynamic control surfaces of the drogue to guide the drogue onto the first end of the fuel hose (Loucks, claim 17, signals from probe on the tanker aircraft are received and used by the drogue to control actuators for control surfaces).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of NWP 4-01.4 (non-patent literature).
Regarding claim 7, Loucks teaches a method of operating a fuel receiver aircraft for in-flight fuelling, comprising:
acquiring in a communication unit of the receiver aircraft a deploy command signal from a communication unit of a fuel tanker aircraft (Loucks, claim 15, lines 50-53, signal transmitted from tanker to a receiver on the refueling aircraft);
in response to the deploy command signal, controlling a line and drogue (Loucks, figure 2, items 10 and 170, line and drogue) to deploy from the receiver aircraft to enable the drogue to be engaged with a first end of a fuel hose of the tanker aircraft (Loucks, figure 4, item 190, probe at end of hose is designed to attach to a drogue), a second end of the fuel hose being connected to the tanker aircraft (Loucks, figure 4, items 210 and 220, fueling line into aircraft through hose);
acquiring in the communication unit of the receiver aircraft a return command signal from the communication unit of the tanker aircraft (Loucks, claim 15, lines 50-53, signal transmitted via transmitter in tanker to a receiver on the refueling aircraft); and

Except, in response to the return command signal, controlling the line and drogue to return to the receiver aircraft with the first end of the fuel hose (NWP 4-01.4)
NWP 4-01.4 teaches a method where a grapple line is used to retrieve a refueling hose from a tanker craft (NWP 4-01.4, section 5.7.6, grapnel line used to pull hose to receiving vessel). 
	Loucks and NWP 4-01.4 are both considered analogous art as they are both in the same field of refueling vehicles in motion. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks with the hose retrieval line of NWP 4-01.4 as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of NWP 4-01.4 (non-patent literature).
Regarding claim 8, Loucks teaches a method of operating aircraft for in-flight fuelling, comprising:
transmitting a deploy command signal from a communication unit of a fuel tanker aircraft (Loucks, claim 15, lines 50-53, signal transmitted via transmitter in tanker);
acquiring the deploy command signal in a communication unit of a fuel receiver aircraft (Loucks, claim 15, lines 50-53, signal received by a receiver on the refueling aircraft);

controlling at least one of the tanker aircraft and the drogue to engage the drogue with a first end of a fuel hose of the tanker aircraft (Loucks, claim 19, lines 30-31, drogue and probe attach; figure 4 items 190 and 220, probe attached to the end of hose), a second end of the fuel hose being connected to the tanker aircraft (Loucks, figure 4, items 210 and 220, fueling line into aircraft through hose);
transmitting a return command signal from the communication unit of the tanker aircraft (Loucks, column 2, lines 8-10, retraction controlled by a transmitter on the tanker aircraft);
acquiring the return command signal in the communication unit of the receiver aircraft (Loucks, claim 15, lines 50-53, signal transmitted via transmitter in tanker to a receiver on the refueling aircraft); and,
 wherein the tanker aircraft is located behind the receiver aircraft and the line (Loucks, figure 5, items 250 and 240, tanker aircraft behind and below the receiver aircraft) and drogue are controlled to deploy rearwardly of the receiver aircraft (Loucks, claim 19, lines 24-27, trailing hose including drogue is deployed from receiver aircraft).
except, in response to the return command signal, controlling the line and drogue to return to the receiver aircraft with the first end of the fuel hose (NWP 4-01.4)
NWP 4-01.4 teaches a method where a grapple line is used to retrieve a refueling hose from a tanker craft (NWP 4-01.4, section 5.7.6, grapnel line used to pull hose to receiving vessel). 
	Loucks and NWP 4-01.4 are both considered analogous art as they are both in the same field of refueling vehicles in motion. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks with the hose retrieval line of NWP 4-01.4 as known work in one field of endeavor may prompt variations of it for use in either .


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of NWP 4-01.4 (non-patent literature).
	Regarding claim 9, Loucks teaches A system for a fuel tanker aircraft for in-flight fuelling, comprising:
a fuel hose comprising a first end for engagement with a drogue of a fuel receiver aircraft (Loucks, figure 4, item 190, probe at end of hose is designed to attach to a drogue) and a second end connected to the fuel tanker aircraft (Loucks, figure 4, items 210 and 220, fueling line into aircraft through hose); and
a communication unit configured to transmit command signals to a communication unit of the receiver aircraft, wherein the command signals comprise (Loucks, claim 15, lines 50-53, signal transmitted via transmitter in tanker to a receiver on the refueling aircraft):
a deploy command signal, for causing the receiver aircraft to deploy a line and drogue rearwardly to the tanker aircraft behind the receiver aircraft to enable the drogue to be engaged with the first end of the fuel hose (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal); 
except: a return command signal, for causing the line and drogue to return to the receiver aircraft with the first end of the fuel hose (NWP 4-01.4).
NWP 4-01.4 teaches a method where a grapple line is used to retrieve a refueling hose from a tanker craft (NWP 4-01.4, section 5.7.6, grapnel line used to pull hose to receiving vessel). 
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of NWP 4-01.4 as applied to claim 9 above, and further in view of Tillotson (US 20190315479 A1).
Regarding claim 10, Loucks as modified by NWP 4-01.4 teaches a system for a fuel tanker aircraft according to claim 9, wherein the first end of the fuel hose comprises a fuel probe configured to be attached to the fuel tanker aircraft (Loucks, figure 4, item 190, fuel probe).
	Except: where the fuel probe is removably attached to the fuel tanker aircraft
	Tillotson  teaches an in-flight recharging system where a probe is removably attached to an aircraft (Tillotson, Paragraph 77, lines 4-6, probe is detachable on the ground)
	Loucks as modified by NWP 4-01.4 and Tillotson are both considered analogous art as they are both in the same field of in-flight resupply. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks as modified by NWP 4-01.4  with the removeable probe of Tillotson in order to make maintenance and inspection of the probe and related systems more efficient.


11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of NWP 4-01.4 (non-patent literature).
	Regarding claim 11, Loucks teaches a system for a fuel receiver aircraft for in-flight fuelling, comprising:
a line and drogue (Loucks, figure 2, items 10 and 20, refueling hose and drogue) for engagement with a first end of a fuel hose of a fuel tanker aircraft (Loucks, figure 4, item 190, probe at end of hose is designed to attach to a drogue), a second end of the fuel hose being connected to the tanker aircraft (Loucks, figure 4, items 210 and 220, fueling line into aircraft through hose);
a communication unit configured to acquire deploy and return command signals from a communication unit of the tanker aircraft (Loucks, claim 15, lines 50-53, signal transmitted via transmitter in tanker to a receiver on the refueling aircraft); and
a controller configured to:
in response to the deploy command signal, deploy the line and drogue rearwardly to the tanker aircraft behind the receiver aircraft to enable the drogue to be engaged with the first end of the fuel hose (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal)
except: in response to the return command signal, return the line and drogue to the receiver aircraft with the first end of the fuel hose (NWP 4-01.4).
NWP 4-01.4 teaches a method where a grapple line is used to retrieve a refueling hose from a tanker craft (NWP 4-01.4, section 5.7.6, grapnel line used to pull hose to receiving vessel). 
	Loucks and NWP 4-01.4 are both considered analogous art as they are both in the same field of refueling vehicles in motion. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks with the hose retrieval line of NWP 4-01.4 as known work in one field of endeavor may prompt variations of it for use in either 

	Regarding claim 12, Loucks as modified by NWP 4-01.4 teaches a system for a fuel receiver aircraft according to claim 11,  wherein the drogue comprises adjustable aerodynamic control surfaces for guiding the drogue (Loucks, claim 17, lines 12-15, control vanes control the drogue movement) for engagement with the first end of the fuel hose in flight (Loucks, claim 19, lines 28-31, drogue is remotely controlled for engaging the drogue with the probe attached to the hose on the tanker).

	Regarding claim 13, Loucks as modified by NWP 4-01.4  teaches a system for a fuel receiver aircraft according to claim 12, wherein the drogue further comprises a communication unit for receiving control signals from the communication unit of the tanker aircraft for adjusting the aerodynamic control surfaces  (Loucks, claim 17, lines 5-15, receiver in drogue is used to control the flight of the drogue).


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of NWP 4-01.4 (non-patent literature), as applied to claim 12 above, and further in view of Feldmann (WO 2008045116 A2).
Regarding claim 14, Loucks as modified by NWP 4-01.4 teaches a system for a fuel receiver aircraft according to claim 12, except: 
wherein the drogue further comprises a dedicated electrical power source for powering the adjustable aerodynamic control surfaces (Feldmann, paragraph 37, last sentence, onboard power systems used to power drogue systems).

	Loucks as modified by NWP 4-01.4 and Feldmann are both considered analogous art as they are both in the same field of in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks as modified by NWP 4-01.4  with the onboard drogue power systems of Feldmann in order to provide power to the drogue’s signal receiver.

Regarding claim 15, Loucks as modified by NWP 4-01.4 teaches a system for a fuel receiver aircraft according to claim 12, except: 
wherein the line comprises a conductive material for transmitting electrical power from the receiver aircraft to the drogue for powering the adjustable aerodynamic control surfaces.
Feldmann teaches a drogue wherein the line comprises a conductive material for transmitting electrical power from the receiver aircraft to the drogue for powering the adjustable aerodynamic control surfaces (Feldmann, paragraph 37, last sentence, onboard power systems are offered as an alternate to known wire along the fuel line).
	Loucks as modified by NWP 4-01.4 and Feldmann are both considered analogous art as they are both in the same field of in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks as modified by NWP 4-01.4  with the onboard drogue power systems of Feldmann in order to provide power to the drogue’s signal receiver.


16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of NWP 4-01.4 (non-patent literature).
Regarding claim 16, Loucks teaches a system for in-flight fuelling, comprising:
a fuel receiver aircraft comprising:
a line and drogue (Loucks, figure 2, items 10 and 20, refueling hose and drogue);
a communication unit configured to acquire deploy and return command signals for the line and drogue (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal; column 2, lines 8-10, retraction controlled by a transmitter on the tanker aircraft)
a controller for controlling the line and drogue in response to the command signals (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal); and
a fuel tanker aircraft comprising:
a fuel hose comprising a first end for engagement with the drogue (Loucks, claim 19, lines 30-31, drogue and probe attach; figure 4 items 190 and 220, probe attached to the end of hose) and a second end connected to the fuel tanker aircraft (Loucks, figure 4, items 210 and 220, fueling line into aircraft through hose); and
a communication unit configured to transmit the command signals, wherein:
the controller is configured, in response to the deploy command signal, to deploy the line and drogue rearwardly to the tanker aircraft behind the receiver aircraft (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal);
at least one of the tanker aircraft and the drogue is controllable to engage the drogue with the first end of the fuel hose (Loucks, claim 19, lines 30-31, drogue and probe attach; figure 4 items 190 and 220, probe attached to the end of hose),

NWP 4-01.4 teaches a system where a grapple line is used to retrieve a refueling hose from a tanker craft (NWP 4-01.4, section 5.7.6, grapnel line used to pull hose to receiving vessel). 
	Loucks and NWP 4-01.4 are both considered analogous art as they are both in the same field of refueling vehicles in motion. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks with the hose retrieval line of NWP 4-01.4 as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding claim 17, Loucks as modified by NWP 4-01.4 teaches a system for in-flight fuelling according to claim 16, wherein the drogue comprises adjustable aerodynamic control surfaces for guiding the drogue (Loucks, claim 17, lines 12-15, control vanes control the drogue movement) for engagement with the first end of the fuel hose in flight (Loucks, claim 19, lines 28-31, drogue is remotely controlled for engaging the drogue with the probe attached to the hose on the tanker).

	Regarding claim 18, Loucks as modified by NWP 4-01.4 teaches a system for in-flight fuelling according to claim 17, wherein the drogue further comprises a communication unit for receiving control signals from the communication unit of the tanker aircraft for adjusting the aerodynamic control surfaces (Loucks, claim 17, lines 5-15, receiver in drogue is used to control the flight of the drogue).

s 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of NWP 4-01.4 (non-patent literature), as applied to claim 17 above, and further in view of Feldmann (WO 2008045116 A2).
Regarding claim 19, Loucks as modified by NWP 4-01.4 teaches a system for in-flight fuelling according to claim 17, except: 
wherein the drogue further comprises a dedicated electrical power source for powering the adjustable aerodynamic control surfaces (Feldmann, paragraph 37, last sentence, onboard power systems used to power drogue systems).
Feldmann teaches a drogue wherein the drogue further comprises a dedicated electrical power source for powering the adjustable aerodynamic control surfaces (Feldmann, paragraph 37, last sentence, onboard power systems used to power drogue systems).
	Loucks as modified by NWP 4-01.4 and Feldmann are both considered analogous art as they are both in the same field of in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks as modified by NWP 4-01.4  with the onboard drogue power systems of Feldmann in order to provide power to the drogue’s signal receiver.

Regarding claim 20, Loucks as modified by NWP 4-01.4 teaches a system for in-flight fuelling according to claim 17, except: 
wherein the line comprises a conductive material for transmitting electrical power from the receiver aircraft to the drogue for powering the adjustable aerodynamic control surfaces.
Feldmann teaches a drogue wherein the line comprises a conductive material for transmitting electrical power from the receiver aircraft to the drogue for powering the adjustable aerodynamic 
	Loucks as modified by NWP 4-01.4 and Feldmann are both considered analogous art as they are both in the same field of in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks as modified by NWP 4-01.4  with the onboard drogue power systems of Feldmann in order to provide power to the drogue’s signal receiver.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurtzmann teaches a system airborne launch and recovery of aircraft out a rear hatch and includes a tether with a drag device at its end for use in recovering aircraft.
Harrison teaches a system for launching, refueling and recovering an unmanned aircraft using a where a hose and drogue attach to the nose of the unmanned aircraft and the drone can be launched and recovered from a position under the aircraft wing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642